              Case 1:20-cv-10749-KPF Document 14 Filed 03/17/21 Page 1 of 2



                                          ONE BATTERY PARK PLAZA
                                         NEW YORK, NEW YORK 10004

                                            TELEPHONE: (212) 574-1200
                                            FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
BRIAN P. MALONEY                               WWW.SEWKIS.COM
   (212) 574-1448                                                                       WASHINGTON, DC 20005
maloney@sewkis.com                                                                     TELEPHONE: (202) 737-8833
                                                                                       FACSIMILE: (202) 737-5184




                                                    March 16, 2021

   VIA ECF


                                                                    MEMO ENDORSED
   Hon. Katherine Polk Failla
   United States District Court
   Southern District of New York
   40 Foley Square, Room 2103
   New York, NY 10007

            Re: Old Hill Partners Inc. v. Bravery Maritime Corporation, No. 20 Civ. 10749 (KPF)

   Dear Judge Failla:

                   We represent Plaintiff Old Hill Partners Inc., as Agent and Security Trustee in this
   action. In light of the failure of Defendant Bravery Maritime Corporation (“Bravery”) to
   respond to this action, we have today filed a proposed certificate of default and plan to move for
   default judgment against Bravery.

                   Given Bravery’s failure to appear, we respectfully request that the initial
   conference scheduled for March 25, 2021 at 11:00 a.m. (Dkt. 8) and the Proposed Civil Case
   Management Plan and Scheduling Order due to be filed by the parties on March 18, 2021 in
   advance of that conference be adjourned. Pursuant to item 2.D. of the Court’s individual rules of
   practice in civil cases, this is our first request for adjournment of these deadlines. We anticipate
   filing an order to show cause for default judgment in this action against Bravery by on or about
   March 30, 2021.

                     We thank the Court for its consideration.


                                                    Respectfully submitted,


                                                    ______________________
                                                    Brian P. Maloney
         Case 1:20-cv-10749-KPF Document 14 Filed 03/17/21 Page 2 of 2



Application GRANTED. The initial pretrial conference scheduled
for March 25, 2021, as well as the deadlines for the parties'
joint letter and Proposed Case Management Plan and Scheduling
Order, are hereby ADJOURNED sine die. Defendant is directed to
file its proposed Order to Show Cause and supporting paperwork on
or before March 31, 2021.

Dated:      March 17, 2021               SO ORDERED.
            New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
